Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 07/23/2021 has been received and considered. Claims 1-14 are presented for examination.

Allowable Subject Matter
2.	Claims 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Nagaoka et al. (US 20040183494 A1) teaches a simulation device/method of simulating a control system having a control object comprising a motor and a motor control device controlling the motor, wherein the simulation device including a simulation system, comprising a predetermined feedback system having, as a forward element, at least a predetermined control block structure corresponding to a predetermined device-side configuration comprising the control object, a holding unit, comprising a memory, holding impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration, a processor configured to function as a first response calculation unit, calculating a time response of the predetermined device-side configuration to a predetermined input value by convolution processing using the impulse response information for calculation and the predetermined input value, 

 (Claim 1) “a second response calculation unit, calculating a response of the simulation system to a command value input to the simulation system by using the time response of the predetermined device-side configuration calculated by the first response calculation unit”,
(Claim 13) “calculating a response of the simulation system to a command value input to the simulation system, by using the time response of the predetermined device-side configuration calculated in the calculation step by the convolution processing, …”,
 (Claim 14) “a step of calculating a response of the simulation system to a command value input to the simulation system, by using the time response of the predetermined device-side configuration calculated in the calculation step by the convolution processing,…”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127